Opinion issued October 18, 2016




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-16-00372-CV
                           ———————————
 GREATER HOUSTON PHYSICIANS MEDICAL ASSOCIATION, PLLC
 AND CENTRAL TEXAS PHYSICIAN’S MANAGEMENT, LP, Appellants
                                       V.
JASON LANINGHAM, JEREMY LANINGHAM, AND CONROE WILLIS
            FAMILY MEDICINE, PLLC, Appellees


                   On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Case No. 2016-18839


                         MEMORANDUM OPINION

      Appellants, Greater Houston Physicians Medical Association, PLLC and

Central Texas Physician’s Management, LP, have filed an unopposed motion to

dismiss the appeal. No opinion has issued.
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Huddle.




                                        2